Citation Nr: 1023340	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a low back disability, 
to include as secondary to service-connected disabilities.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee injury, with traumatic 
arthritis.  

3.  Entitlement to a temporary total rating for convalescence 
purposes beyond September 1, 2007.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  A written transcript 
of that hearing has been associated with the claims folder.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the 
Veteran's application to reopen his service connection claim 
for degenerative disc disease of the lumbosacral spine.  The 
Veteran did not appeal that decision and it became final.  

2.  Evidence submitted since the RO's June 2005 rating 
decision, by itself or when considered with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the service connection claim for a 
low back disorder, and therefore raises a reasonable 
possibility of substantiating the issue on appeal.  

3.  The Veteran's left knee disability is manifested by 
flexion limited to 90 degrees with pain, and extension to 0 
degrees, with x-ray evidence of traumatic arthritis of the 
left knee, and without lateral instability of the knee.  

4.  The Veteran's July 2007 right knee surgery did not result 
in severe post-operative residuals that necessitated 
convalescence beyond September 1, 2007, and there is no 
indication that residuals of the right knee surgery caused 
the Veteran any further inability to work.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision which denied the Veteran's 
application to reopen his service connection claim for 
degenerative disc disease of the lumbosacral spine is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the June 2005 rating decision is 
new and material, and the service connection claim for a low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a left knee injury, with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (2009).  

4.  The criteria for extension of a temporary total rating 
beyond September 1, 2007, for convalescence following right 
knee surgery have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In March 2006, September 2006, July 2007, June 2008, and 
February 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the March 2006 letter 
provided him with the general criteria for the assignment of 
an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the adverse determinations on appeal; thus, 
no timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  That case, however, was recently overruled 
by the U.S. Court of Appeals for the Federal Circuit, and is 
no longer binding on the Board.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the Veteran's application to reopen a 
previously denied service connection claim, any question as 
to the adequacy of any notice provided by VA therein is 
rendered moot by the Board's actions in reopening this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records, and Social Security Administration records.  
He has also been afforded VA medical examination on several 
occasions, most recently in October 2008.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
is adequate for purposes of this appeal.  In March 2010, the 
Veteran was afforded the opportunity to testify before the 
undersigned Veterans Law Judge, seated at the RO.  The Board 
is not aware, and the Veteran has not suggested the existence 
of, any additional pertinent evidence not yet received.  

The Veteran submitted new evidence directly to the Board at 
his personal hearing in March 2010, along with a signed 
waiver of agency of original jurisdiction (AOJ) review of 
this evidence; thus, his appeal need not be remanded for RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2009).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II.  New and material evidence-Low back disorder

The Veteran seeks to reopen a service connection claim for a 
low back disorder.  In a prior June 2005 rating decision, the 
RO denied the Veteran service connection for degenerative 
disc disease of the lumbosacral spine.  Because he did not 
file a timely notice of disagreement regarding these 
determinations, the June 2005 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board notes that in the present case, the claim denied in 
June 2005, for degenerative disc disease of the lumbosacral 
spine, and the current claim, for a low back disorder, 
although somewhat different in the disability claimed, are 
nonetheless based on the same factual basis.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Consequently, service 
connection for a low back disorder may be considered on the 
merits only if new and material evidence has been received 
since the time of the June 2005 adjudication.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claim.  For the reasons to be discussed below, at 
least some of this evidence is new and material, and his 
claim may be reopened for consideration on the merits.  

In support of his claim, the Veteran has submitted additional 
evidence, in the form of VA outpatient treatment records, 
which suggest a nexus to an in-service injury.  Specifically, 
VA clinical notations from July 2007, authored by a VA 
physician, suggest the Veteran has current low back pain and 
a spinal fusion in 2000 related to an in-service back injury.  
Additionally, the examiner's opinion is based at least in 
part on personal review of selected service treatment 
records, according to the July 2007 notes.  

This evidence is new, in that it was not previously submitted 
at the time of the June 2005 denial.  Additionally, the newly 
submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran's 
current low back disorders are related to an in-service 
injury.  No such evidence was of record at the time of the 
prior denial, when the RO found no competent evidence of a 
nexus between a current disorder and an in-service disease or 
injury.  

Next, because this evidence establishes a current diagnosis 
of a low back disorder potentially related to military 
service, it is material, as it bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, his service 
connection claim for a low back disorder must be reopened and 
considered on the merits.  

III.  Increased rating-Left knee

The Veteran seeks a disability rating in excess of 10 percent 
for residuals of a left knee injury with traumatic arthritis.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case 
of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court 
of Appeals for Veterans Claims (Court) held that staged 
ratings are also appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings.  As such, the Board will 
consider whether staged ratings are appropriate to the 
pending appeal.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran currently has a 10 percent rating for his left 
knee disability under Diagnostic Codes 5010-5257.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5010, for arthritis due to trauma, 
in turn makes reference to Diagnostic Code 5003, for 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, with a minimum rating of 
10 percent to be assigned for each major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  Diagnostic Code 5257, 
for other impairment of the knee characterized by recurrent 
subluxation or lateral instability, provides a 10 percent 
rating for slight knee impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2009).  The Board notes that on September 
17, 2004, the VA General Counsel issued General Counsel 
Opinion (VAOPGCPREC) 9-2004, which held that a Veteran can 
receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint.  

The Board is also cognizant of VAOPGCPREC 23-97, which holds 
that in certain cases where the Veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  

Upon receipt of the Veteran's claim, he was afforded VA 
medical examination in October 2006.  A history of a left 
knee injury while playing football during military service 
was noted.  He reported 4 surgeries of the left knee since 
service, and he currently used a cane and a knee brace to aid 
his mobility.  He also reported difficulty using stairs and 
walking extended distances.  Range of motion testing of the 
left knee indicated extension to 0 degrees and flexion to 90 
degrees.  Repetitive motion did not result in additional 
limitation of motion.  The left knee was stable to medial and 
lateral collateral testing.  Varus and valgus stress testing 
indicated 1+ laxity of the lateral collateral ligament, but 
was otherwise within normal limits.  Anterior cruciate 
ligament and posterior cruciate ligament testing were 
negative, as were drawer's test, Lachman's test, and 
McMurray's test.  X-rays of the left knee confirmed 
osteoarthritis.  

On periodic evaluation in June 2007 following arthroscopic 
surgery in May of that year, the Veteran's left knee 
displayed a well-healed surgical scar.  Range of motion 
testing revealed extension to 0 degrees and flexion to 120 
degrees, with crepitus.  The left knee was stable, and 
Lachman's test was negative.  Sensation was within normal 
limits.  Degenerative joint disease of the left knee was 
diagnosed.  

VA examination was next afforded the Veteran in October 2008.  
Left knee pain was reported, especially with use.  He 
occasionally used a wheelchair and bilateral knee braces, and 
he took medication for his pain.  Physical examination of the 
knee revealed tenderness along the lateral joint line.  His 
left knee was without warmth or erythema.  Range of motion 
testing indicated extension to 0 degrees and flexion to 100 
degrees, with significant pain reported.  Crepitus was also 
observed.  Range of motion remained the same with repetitive 
motion.  The left knee was stable to varus and valgus stress, 
and anterior and posterior drawer's tests, Lachman's test, 
and McMurray's tests were all negative.  No lateral 
instability was detected.  Strength was 5/5 in the left knee.  
X-rays of the left knee revealed moderate to severe 
degenerative joint disease.  

The Veteran has also received regular VA medical treatment 
during the pendency of this appeal.  He has consistently 
reported pain, weakness, and stiffness of the left knee joint 
for the past several years.  At his March 2010 personal 
hearing, he stated he was able to walk very little, and was 
unable to walk a full block.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the Veteran's left knee 
disability.  In this case, the Board finds that the left knee 
disorder is more appropriately rated under Diagnostic Code 
5260 than under Diagnostic Code 5257 or any other diagnostic 
code.  In this regard the Board notes that VA examinations on 
file during the pendency of this appeal have consistently 
shown the absence of any instability in the knee.  None of 
the evidence suggests instability or subluxation associated 
with the Veteran's left knee disorder.  According to the 
various VA examination reports of record, the Veteran's left 
knee has generally been stable on all planes, without 
evidence of lateral instability.  Although 1+ laxity of the 
lateral collateral ligament was noted in October 2006, his 
anterior cruciate and posterior cruciate ligaments were 
within normal limits at that time.  Additionally, the Veteran 
was without lateral instability on his most recent VA 
examination, of October 2008.  Instead, the evidence clearly 
shows that the predominant symptom associated with the knee 
disorder is a limitation in range of motion.  Thus, the Board 
will accordingly evaluate this disability under the criteria 
for limitation of motion.  

Evaluation of the Veteran's left knee disorder under the 
criteria for limitation of motion of the knee joint does not 
result in a disability rating in excess of 10 percent, or 
support a separate compensable rating.  His range of motion 
of the left knee is, at worst, 90 degrees flexion and at 
worst, 0 degrees extension during the pendency of this 
appeal; hence, separate compensable ratings for limitation of 
flexion or extension are not warranted.  Additionally, no 
examiner has suggested the Veteran experiences additional 
limitation of motion of the left knee less than that noted 
above due to such factors as pain, pain on use, fatigability, 
weakness, or incoordination; thus, an increased rating based 
on these factors is not warranted.  See DeLuca, 8 Vet. 
App. at 202.  

Nevertheless, the diagnostic criteria for traumatic or 
degenerative arthritis provide a minimum 10 percent rating 
for arthritis of a major joint; such a rating has already 
been awarded in the present case.  As discussed above, 
because the Veteran has no current lateral instability or 
recurrent subluxation of the left knee, a separate rating 
under Diagnostic Code 5257 is not warranted at the present 
time.  See VAOPGCPREC 23- 97.  Finally, no examiner has 
suggested the Veteran's left knee disability has resulted in 
a degree of impairment in excess of that currently 
contemplated, such that a staged rating is warranted.  See 
Hart, 21 Vet. App. at 505.  

In reviewing the Veteran's claim, the Board is also aware 
that separate ratings may be awarded for distinct 
symptomatology or manifestations of the service-connected 
disability at issue.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition).  In the present case, the Veteran has a 
surgical scar of the left knee following his multiple left 
knee surgeries, most recently in 2007.  According to the June 
2007 post-surgical report, his scar was well-healed and 
asymptomatic on objective evaluation.  Based on these 
findings, a separate 10 percent rating is not warranted at 
present under the criteria for skin disabilities.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
observes that although the Veteran has stated he is unable to 
work secondary to his knee disorder.  Nevertheless, no 
examiner has stated the Veteran's left knee disability alone 
is the cause of any marked or total interference with 
employment.  On VA examination in October 2008, a VA 
physician noted that while employment involving extensive 
standing and/or walking would be unsuitable for the Veteran, 
sedentary work was not precluded.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity).  For 
these reasons, referral for extraschedular consideration is 
not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 10 percent for 
residuals of a left knee injury, with arthritis.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




IV.  Temporary total rating

The Veteran seeks an extension beyond September 1, 2007, of a 
temporary total rating for convalescence.  The provisions of 
38 C.F.R. § 4.30 pertaining to temporary total evaluations 
based upon convalescence provide that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted.  Total ratings will be assigned 
under this section if treatment of a service-connected 
disability resulted in (1) surgery necessitating at least one 
month of convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2009).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
Extensions of one, two or three months beyond the initial 
three months may be made under paragraph (a)(1), (2), or (3) 
of § 4.30.  Extensions of one or more months up to six months 
beyond the initial six months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b) (2009).  

Notations in the medical records as to a Veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing DORLAND'S ILLUSTRATED MED. DICTIONARY).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id.  (citing 
WEBSTER'S MED. DESK DICTIONARY 606 (1986)).  In other words, 
the purpose of a temporary total evaluation under the 
criteria of  38 C.F.R. § 4.30 is to aid the Veteran during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  

In the present case, the Veteran was awarded a temporary 
total rating effective July 3, 2007, to September 1, 2007, 
following a July 2007 arthroscopy and debridement of the 
right knee.  His operation was without complications, and he 
was discharged the same day to be followed on an outpatient 
basis.  On his first post-operative follow-up assessment in 
September 2007, he was noted to be doing quite well, with 
good healing of his surgical wound, and no signs or symptoms 
of infection.  Range of motion of the right knee was from 10-
120 degrees, and his knee was stable to valgus and varus 
stress.  He was without medial or joint line tenderness to 
palpation, but had mild tenderness across the anterior 
lateral portals.  His neurovascular system was intact in the 
right lower extremity.  Overall, he was described as "doing 
quite well."  In October 2007, he was afforded a course of 
aquatic therapy, which he tolerated well.  

He was next afforded VA examination in October 2008, at which 
time he was observed to use a wheelchair and bilateral knee 
braces.  He was reportedly able to walk only 15 minutes 
unaided before his pain became significant.  Examination of 
the right knee demonstrated range of motion from 0-120 
degrees, with pain reported.  The knee was stable to varus 
and valgus stress.  The Veteran was able to walk on his own.  

The Veteran alleges that the temporary total convalescent 
rating should be extended through September 2007 and beyond.  
The Board finds, however, that by September 2007, the Veteran 
had some range of motion of the right knee, and was making a 
good post-operative recovery.  Further, the evidence does not 
show that the right knee disability required the use of a 
wheelchair or crutches.  The record is without evidence that 
the Veteran experienced therapeutic immobilization of the 
right knee, as would prohibit any range of motion.  Although 
the Veteran was using a wheelchair and bilateral knee braces 
in October 2008 to aid with mobility, use of these devices 
was not shown to be related to a prohibition against regular 
weight bearing.  Rather, they were used to assist the 
Veteran's mobility and lessen his reported pain.  No other 
criteria for extension of a post-surgical convalescent rating 
are implicated as the wound was noted to be well healed as of 
September 2007.  The Veteran's right knee surgery did not 
involve amputation and did not require a body cast.  There 
was no showing that house confinement was involved.  He has 
alleged he had difficulty getting around in late 2007, but 
attributes such impediment to both his knees, as well as his 
back; the evidence does not suggest the Veteran was immobile 
due to his right knee alone.  Further, as the Veteran has 
been unemployed since about 1998, there is no indication in 
any of the medical records or lay statements from the Veteran 
that the right knee surgery caused any further incapacity to 
work.  In summary, the Board finds that the preponderance of 
the evidence is against extension of the convalescent period 
beyond September 1, 2007.  Under the circumstances the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


ORDER

New and material evidence having been submitted, the service 
connection claim for a low back disorder is reopened.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury with traumatic arthritis 
is denied.  

Entitlement to a temporary total rating for convalescence 
after September 1, 2007, is denied.  


REMAND

The Veteran's service connection claim for a low back 
disorder having been reopened, it may now be considered on 
the merits.  However, the Board finds additional VA 
development is required before a decision may be rendered in 
this appeal.  

Specifically, the Veteran seeks service connection for a low 
back disorder on several bases, to include both direct 
service connection, based on an in-service disease or injury 
of the low back, and on a secondary basis, as due to or 
aggravated by a service-connected disability or disabilities.  
The Board notes that the Veteran has been granted service 
connection for disabilities of the bilateral knees, and 
asserts these disorders have caused or aggravated his low 
back pain.  The evidence is sufficient in this case to 
warrant a VA medical examination to determine the etiology of 
the claimed disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent VA medical 
treatment records not yet obtained from 
January 2010 to the present.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of any current low back disorder.  
The Veteran's claims folder should be 
forwarded to the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  After fully examining 
the Veteran and reviewing his claims file, 
the examiner should respond to the 
following: 

i) Is it as likely as not that any current 
low back disorder was incurred during 
military service, to include as a result 
of an in-service low back injury?

ii) Is it as likely as not that any 
current low back disorder was caused or 
worsened by his service-connected 
bilateral knee disorders?

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


